UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6494


LARRY LYLE LASKO,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; MR. J. CARAWAY, Warden, is sued in
his Individual and Official Capacities; MR. D. CARPENDER,
Captain, is sued in his Individual and Official Capacities;
MR. BRIGHT, Special Investigative Agent, (SIA) is sued in
his Individual and Official Capacities; MR. K. LILLER,
Senior Officer, is sued in his Individual and Official
Capacities; WITH OTHER MR. AND MS. JANE AND JOHN DOES, as
named in the Previously filed TORT Action Exhibited. Is sued
in Their Individual and Official Capacities for Unveiling
Professional Norms,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:13-cv-00597-AW)


Submitted:   June 6, 2013                   Decided:   June 18, 2013


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Lyle Lasko, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Larry Lyle Lasko appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   See Lasko v. United States, No. 8:13-cv-00597-

AW (D. Md. Mar. 18, 2013).      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                        AFFIRMED




                               3